PER CURIAM:
The judgment of sentence is vacated and the record is remanded for an evidentiary hearing. If the lower court determines that a motion under Rule 1100 would have been granted, it shall find that counsel who represented appellant at the guilty plea hearing was ineffective, shall permit the motion to be filed nunc pro tunc, and shall order appellant discharged. If the lower court determines that the motion could have been dismissed, or that counsel had a reasonable basis for not filing the motion, it shall reinstate the judgment of sentence. See Commonwealth v. Dever, - Pa.Super. -, - A.2d (1976).
WATKINS, President Judge, and JACOBS, J., dissent.